Citation Nr: 0802913	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  00-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a lumbar spine 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to October 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

When the case was previously before the Board in May 2005, it 
was remanded for the purpose of scheduling the veteran for a 
Travel Board hearing; however, in June 2005 correspondence, 
the veteran's accredited representative informed the RO that 
the veteran no longer desired a Board hearing.  


REMAND

A VA physician who examined the veteran in July 1998 and also 
reviewed the claims folders opined in September 1999 that the 
veteran's lumbar and cervical spine problems are due to 
normal wear and tear and degeneration of the spine and are 
not related to service-connected trauma.  On the other hand, 
a September 2002 VA outpatient note indicates that the 
veteran's back pain is related to his service-connected 
bilateral knee disability.  The Board notes that neither of 
these medical opinions is properly supported.  Therefore, the 
Board has determined that the veteran should be afforded 
another VA examination.

The Board also observes that the veteran has been receiving 
VA outpatient treatment at the Brooklyn VA Medical Center.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a copy 
of any pertinent VA outpatient records for 
the period since May 2007.  If the veteran 
identifies any other pertinent medical 
records that have not been obtained, the 
RO or the AMC should undertake appropriate 
development to obtain a copy of those 
records.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

2.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his cervical and 
lumbar spine.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's cervical spine and lumbar spine 
as to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected disabilities of the 
veteran's knees.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand the Board intimates no opinion as to any 
ultimate outcome warranted.  

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



